DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 8, 11-12, and 14-18 are rejected.
Claims 5-7, 9-10 and 13 are objected to.
Claim 19 is allowed.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 07/15/2022, with respect to the rejection(s) of claim(s) 1, 15 and 17 under 35 USC § 102 have been fully considered and are persuasive in view of the new amendments to the claims. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Englander et al (US PUB 20200317129, hereinafter Englander).
Regarding Claim 1, Englander discloses an entertainment system for a vehicle (e.g. an audio-visual system for a vehicle), (see figures 1-4 and 6), the entertainment system comprising: a sound emitting module (e.g. a speaker module) including multiple sound emitting units (e.g. multiple speakers 122), (see figure 4b), wherein the sound emitting module is adapted to be arranged such that the multiple sound emitting units are distributed along the transverse extension (e.g. left to right direction) of a windshield of the vehicle and to emit sound towards the windshield (e.g. speakers 122 are arranged in a left to right direction along the transverse extension of the vehicle’s windshield), (see figure 6a-d), and a display device (e.g. a display monitor 120) arranged between the sound emitting module and an occupant seating position to cover and obstruct a view of the sound emitting module arranged behind the display device as seen from the occupant seating position (e.g. the speakers 122 are arranged behind the display monitor 120 such that they are hidden away from an occupant in the vehicle), (see Englander, [0097]-[0098], [0112]-[0114], [0122] and [0127], also figures 1-4 and 6).

Regarding claim 15, Englander discloses a sound emitting module (e.g. a speaker module) for a vehicle entertainment system (e.g. an audio-visual system for a vehicle), (see figures 1-4 and 6), the sound emitting module comprising multiple sound emitting units (e.g. multiple speakers 122), (see figure 4b) adapted to be arranged such that the multiple sound emitting units are distributed along the transverse extension (e.g. left to right direction) of a windshield of the vehicle and to emit sound towards the windshield (e.g. speakers 122 are arranged in a left to right direction along the transverse extension of the vehicle’s windshield), (see figure 6a-d), and covered by a display device (e.g. a display monitor 120) arranged between the sound emitting module and an occupant seating position wherein the sound emitting module is arranged behind the display device such that the sound emitting module is covered by the display device and a view of the sound emitting device is obstructed by the display device as seen from the occupant seating position (e.g. the speakers 122 are arranged behind the display monitor 120 such that they are hidden away from an occupant in the vehicle), (see Englander, [0097]-[0098], [0112]-[0114], [0122] and [0127], also figures 1-4 and 6).

Regarding claim 17, Englander discloses a display device  (e.g. a display monitor 120) for a vehicle entertainment system (e.g. an audio-visual system for a vehicle), (see figures 1-4 and 6) adapted to be arranged between a sound emitting module (e.g. a speaker module) and an occupant seating position (see figure 4b), wherein the sound emitting module is adapted to be arranged such that multiple sound emitting units (e.g. multiple speakers 122) of the sound emitting module are distributed along the transverse extension (e.g. left to right direction) of a windshield of the vehicle and to emit sound towards the windshield (e.g. speakers 122 are arranged in a left to right direction along the transverse extension of the vehicle’s windshield), (see figure 6a-d), wherein the display device is arranged to cover and obstruct a view of 
the sound emitting module as seen from the occupant seating position (e.g. the speakers 122 are arranged behind the display monitor 120 such that they are hidden away from an occupant in the vehicle), (see Englander, [0097]-[0098], [0112]-[0114], [0122] and [0127], also figures 1-4 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 8, 11, 14-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iraclianos et al (US PUB 20040237111, hereinafter Iraclianos).
Regarding claim 2, Englander discloses the entertainment system according to claim 1, but fails to explicitly disclose wherein the multiple sound emitting units are distributed along substantially the entire width of the windshield.
However, Iraclianos in the same field of endeavor teaches that it is well known in the art to provide a vehicle entertainment system comprising multiple sound emitting distributed along substantially the entire width of the windshield (e.g. a group of multiple loudspeakers 118 are lined across the bottom width of the windscreen), (see Iraclianos, figure 3). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a multiple sound emitting units distributed along substantially the entire width of the windshield as taught by Iraclianos in the teachings of Englander so as to expand the sound output area and thereby further increase the capacity and efficiency of the speaker system in a way that enhance listening experience of the user.

Regarding claim 3, Englander as modified by Iraclianos discloses the entertainment system according to claim 1, wherein the multiple sound emitting units are arranged to emit sound waves directly towards the windshield such that the soundwaves are redirected by the windshield rearwards in the vehicle cabin (inherently, sound waves from loudspeakers 118 arranged along the bottom width of the windshield are directed upwardly towards the windshield which then reflect them rearwardly into the vehicle cabin), (see Iraclianos, figure 3, also Englander, figure 6).

Regarding claim 4, Englander as modified by Iraclianos discloses the entertainment system according to claim 1, wherein the sound emitting module includes a support structure (e.g. the respective housing of the speaker units 118) supporting each of the sound emitting units (see Iraclianos, figure 3).

Regarding claim 8, Englander as modified by Iraclianos discloses the entertainment system according to claim 1, wherein the display device is arranged in the line of sight from the occupant seating position to the air vent outlet (see Englander, figure 6).

Regarding claim 11, Englander as modified by Iraclianos discloses the entertainment system according to claim 1, wherein the sound emitting module includes at least two different types of sound emitting units having different audio characteristics (e.g. different loudspeaker with different characteristics are installed within the vehicle), (see Iraclianos, [0037] and [0050], figures 1 and 3).

Regarding claim 14, Englander as modified by Iraclianos discloses a vehicle comprising the entertainment system according to claim 1 (see Englander, figure 1).

Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englander in view MacNeille et al (US PUB 20110083075, hereinafter MacNeille).
Regarding claim 12, Englander discloses the entertainment system according to claim 1, but fails to explicitly disclose wherein the sound emitting module is a soundbar.
However, MacNeille in the same field of endeavor teaches that it is well known in the art to provide a soundbar as a sound emitting module in a vehicle as demonstrated in [0037] and figure 2. Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate a sound emitting module comprising a soundbar as taught by MacNeille in the teachings of Englander in order to achieve an improved speaker system having the ability to accommodate multiple speaker units of different input frequencies within the soundbar, and thereby further enhancing listening experience of the user as well as further improving the aesthetic appeal of the system in general.

Regarding claim 16, Englander discloses the sound emitting module according to claim 15, but fails to explicitly disclose wherein the sound emitting module is a soundbar.
However, MacNeille in the same field of endeavor teaches that it is well known in the art to provide a soundbar as a sound emitting module in a vehicle as demonstrated in [0037] and figure 2. Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate a sound emitting module comprising a soundbar as taught by MacNeille in the teachings of Englander in order to achieve an improved speaker system having the ability to accommodate multiple speaker units of different input frequencies within the soundbar, and thereby further enhancing listening experience of the user as well as further improving the aesthetic appeal of the system in general.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englander in view Woelffer (DE102010009490, hereinafter Woelffer).
Regarding claim 18, Englander discloses the display device according to claim 17, but fails to explicitly disclose wherein the display device is attachable to a first side of a cross-car beam, opposite to the side of the cross-car beam where the sound emitting module is arranged.
However, Woelffer in the same field of endeavor teaches that it is well known in the art to attach a display device (e.g. screen display 1) on a cross-bar beam (e.g. cross-bar 4) as demonstrated in [0012]-[0015], and figure 1. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate mounting of the display on a cross-bar as taught by Woelffer in the teachings of Englander so as to provide a better mechanical support for the display, and thereby further enhancing the operation of the display by the user.

Allowable Subject Matter
Claims 5-7, 9-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 19 is allowed over the prior arts of record because none of the said prior arts taken alone or in combination with the others explicitly disclose the following limitation of claim 19 in combination with the other limitation: wherein the sound emitting module is adapted to be arranged in an air vent outlet arranged adjacent to the windshield of the vehicle and adapted to direct an air flow towards the windshield, the air vent outlet having a main extension along the width of the windshield.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.